DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 30 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30 and 45 depend on cancelled claims 29 and 44, respectively.
Claims 30 and 45 also recite the limitation "the averaged subspectra set" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
It is assumed that the claims include a step of “generating an average of the subspectra set”, as recited in cancelled claims 29 and 44, and are dependent on claims 28 and 43, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 10, 12-16, 28, 30, 31, 43, and 45 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Huang et al. (US 2016/0331229), hereinafter “Huang”.
Regarding claim 1, Huang discloses a non-transitory computer-accessible medium having stored thereon computer-executable instructions for generating at least one image of at least one three-dimensional (3D) anatomical flow map (abstract, Figs. 4, 5, 9; paragraphs [0076],[0081],[0094]), wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures (paragraph [0076]) comprising:
receiving at least one optical coherence tomography (OCT) signal (Fig 4, ref 402; Fig. 5, ref 502; paragraphs [0077], [0081],[0085]);
splitting the at least one OCT signal into a plurality of subspectra (refs 404, 507, paragraphs [0078],[0086]);
averaging the plurality of subspectra (refs 408, 518; paragraphs [0080],[0091]-[0092]); and
generating the at least one image of the at least one 3D anatomical flow map based on the averaged subspectra (ref 410; paragraphs [0078]-[0081],[0092],[0094]).
Regarding claim 2, Huang discloses wherein the at least one OCT signal is a swept-source OCT signal (paragraph [0085],[0095]).
Regarding claim 5, Huang discloses wherein the computer arrangement is further configured to shift a position of at least one of the subspectra prior to averaging the subspectra (refs 507, 508; paragraph [0087]).
Regarding claim 8, Huang discloses wherein the computer arrangement is configured to shift the position such that each of the subspectra has a same position (paragraphs [0086]-[0087]).
Regarding claim 10, Huang discloses wherein the computer arrangement is configured to split the at least one OCT signal by shifting a filter across the at least one OCT signal using a particular step size (Figs. 4-5; ref 507; paragraphs [0086]-[0087]).
Regarding claim 12, Huang discloses wherein the at least one image includes a blood flow (paragraph [0105]).
Regarding claim 13, Huang discloses wherein the at least one OCT signal includes at least two OCT signals (ref 306, Fig. 3; paragraph [0075]), and wherein the computer arrangement is configured to:
split a first OCT signal of the at least two OCT signals into a plurality of first subspectra (paragraphs [0075],[0086]-[0087]);
split a second OCT signal of the at least two OCT signals into a plurality of second subspectra (paragraphs [0075],[0086]-[0087]);
generate a subspectra set by subtracting the first subspectra from the second subspectra (paragraphs [0075],[0088]-[0091]); and
generate the at least one image of the at least one 3D anatomical flow map based on the subspectra set (paragraphs [0066], [0075],[0089]-[0093]).
Regarding claim 14, Huang discloses wherein the computer arrangement is further configured to generate an average of the subspectra set (paragraphs [0075],[0089]-[0093]).
Regarding claim 15, Huang discloses wherein the computer arrangement is configured to generate the at least one image based on the averaged subspectra set (paragraph [0075],[0089]-[0093]).
Regarding claim 16, Huang discloses a system for generating at least one image of at least one three-dimensional (3D) anatomical flow map (abstract, Figs. 4, 5, 9; paragraphs [0076],[0081],[0094]), comprising:
a computer hardware arrangement (paragraph [0076]) configured to:
receive at least one optical coherence tomography (OCT) signal (Fig 4, ref 402; Fig. 5, ref 502; paragraphs [0077], [0081],[0085]);
split the at least one OCT signal into a plurality of subspectra (refs 404, 507, paragraphs [0078],[0086]);
average the plurality of subspectra (refs 408, 518; paragraphs [0080],[0091]-[0092]); and
generate the at least one image of the at least one 3D anatomical flow map based on the averaged subspectra (ref 410; paragraphs [0078]-[0081],[0092],[0094]).
Regarding claim 28, Huang discloses wherein the at least one OCT signal includes at least two OCT signals (ref 306, Fig. 3; paragraph [0075]), and wherein the computer arrangement is configured to:
split a first OCT signal of the at least two OCT signals into a plurality of first subspectra (paragraphs [0075],[0086]-[0087]);
split a second OCT signal of the at least two OCT signals into a plurality of second subspectra (paragraphs [0075],[0086]-[0087]);
generate a subspectra set by subtracting the first subspectra from the second subspectra (paragraphs [0075],[0088]-[0091]); and
generate the at least one image of the at least one 3D anatomical flow map based on the subspectra set (paragraphs [0066], [0075],[0089]-[0093]).
Regarding claim 30, Huang discloses wherein the computer hardware arrangement is configured to generate the at least one image based on the averaged subspectra set (paragraph [0075,[0089]-[0093]).
Regarding claim 31, Huang discloses a method for generating at least one image of at least one three-dimensional (3D) anatomical flow map (abstract, Figs. 4, 5, 9; paragraphs [0076],[0081],[0094]), comprising:
receiving at least one optical coherence tomography (OCT) signal (Fig 4, ref 402; Fig. 5, ref 502; paragraphs [0077], [0081],[0085]);
splitting the at least one OCT signal into a plurality of subspectra (refs 404, 507, paragraphs [0078],[0086]);
averaging the plurality of subspectra (refs 408, 518; paragraphs [0080],[0091]-[0092]); and
using a computer hardware arrangement (paragraph [0076]), generating the at least one image of the at least one 3D anatomical flow map based on the averaged subspectra (ref 410; paragraphs [0078]-[0081],[0092],[0094]).
Regarding claim 43, Huang discloses wherein the at least one OCT signal includes at least two OCT signals (ref 306, Fig. 3; paragraph [0075]), and further comprising:
split a first OCT signal of the at least two OCT signals into a plurality of first subspectra (paragraphs [0075],[0086]-[0087]);
split a second OCT signal of the at least two OCT signals into a plurality of second subspectra (paragraphs [0075],[0086]-[0087]);
generate a subspectra set by subtracting the first subspectra from the second subspectra (paragraphs [0075],[0088]-[0091]); and
generate the at least one image of the at least one 3D anatomical flow map based on the subspectra set (paragraphs [0066], [0075],[0089]-[0093]).
Regarding claim 45, Huang discloses wherein the generating of the image is based on the averaged subspectra set (paragraph [0075,[0089]-[0093]).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of Cable et al. (US 2017/0074640), hereinafter “Cable”.
Regarding claim 3, Huang is silent regarding wherein computer arrangement is configured to split the at least one OCT signal into the subspectra based on a Hamming window.
However, Cable teaches an OCT method (abstract) including wherein computer arrangement is configured to split the at least one OCT signal into the subspectra based on a Hamming window (Fig. 38, paragraphs [0108], [0169],[0185]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Huang with the teaching of Cable by including wherein computer arrangement is configured to split the at least one OCT signal into the subspectra based on a Hamming window in order to remove low resolution sidelobes, and increase the accuracy of the central signal.
Regarding claim 4, Huang is silent regarding wherein the computer arrangement is further configured to optimize the Hamming distance window to minimize a nearest side lobe for each of the subspectra.
However, Cable teaches an OCT method (abstract) wherein the computer arrangement is further configured to optimize the Hamming distance window to minimize a nearest side lobe for each of the subspectra (Fig. 38, paragraphs [0108], [0169],[0185]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Huang with the teaching of Cable by including wherein the computer arrangement is further configured to optimize the Hamming distance window to minimize a nearest side lobe for each of the subspectra in order to remove low resolution sidelobes, and increase the accuracy of the central signal.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claims 1 and 5 above, and further in view of Tan et al. (US 2016/0287071), hereinafter “Tan”.
Regarding claim 6, Huang is silent regarding wherein the computer arrangement is configured to shift the position of all but one of the subspectra prior to averaging the subspectra.
However, Tan teaches an OCT method (abstract) wherein the computer arrangement is configured to shift the position of all but one of the subspectra prior to averaging the subspectra (paragraphs [0058]-[0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Huang with the teaching of Tan by including wherein the computer arrangement is further configured to optimize the Hamming distance window to minimize a nearest side lobe for each of the subspectra in order to remove bulk motion artifacts, as taught by Tan at [0063].
Regarding claim 7, Huang is silent regarding wherein an amount of the shift is based on a number of the subspectra.
However, Tan teaches an OCT method (abstract) wherein an amount of the shift is based on a number of the subspectra (paragraphs [0058]-[0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Huang with the teaching of Tan by including wherein an amount of the shift is based on a number of the subspectra in order to remove bulk motion artifacts, as taught by Tan at [0063].
Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a non-transitory computer-accessible medium having stored thereon computer-executable instructions for generating at least one image of at least one three-dimensional (3D) anatomical flow map, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising, among other essential elements, wherein a bandwidth for a particular one of the subspectra is a total bandwidth of the at least one OCT signal minus an amount of bandwidth lost based on a number of the subspectra, in combination with the rest of the limitations of claim 1 and the above claim.
Regarding claim 11, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a non-transitory computer-accessible medium having stored thereon computer-executable instructions for generating at least one image of at least one three-dimensional (3D) anatomical flow map, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising, among other essential elements, wherein the particular step size is an amount of bandwidth lost based on a number of the subspectra divided by a total number of the subspectra, in combination with the rest of the limitations of claims 1, 10, and the above claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877